Fourth Court of Appeals
                                     San Antonio, Texas
                                              June 3, 2015

                             No. 04-15-00224-CR and 04-15-00245-CR

                                      Julio Alejandro ZUNIGA,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR0936-W1
                          Honorable Raymond Angelini, Judge Presiding

                                                ORDER

      In accordance with this court’s opinion of this date, the appeal in cause number 04-14-
00224-CR is DISMISSED FOR WANT OF JURISDICTION.

        Appellant’s motion to consolidate, filed on May 1, 2015 is DENIED.

        The clerk of this court is further directed to transfer all filings, including the clerks’ records
and reporter’s record, from appeal number 04-14-00224-CR to 04-14-00245-CR. Appellant’s
brief in cause number 04-14-00245-CR is due to be filed no later than July 3, 2015.

        It is so ORDERED on June 3, 2015.


                                                     _____________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2015.

                                                     _____________________________
                                                     Keith E. Hottle, Clerk